DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response to restriction requirement of 9/1/21 is entered.
	Claims 37 and 38 are amended.
	Claims 21-40 remain pending.

Election/Restrictions
Applicant’s election without traverse of the species of Fibrinogen, as found in Claim 21 and Acrylated PEG, as found in Claim 37, in the reply filed on 9/1/21 is acknowledged.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/21.
	Claims 21-37, 39 and 40 are considered with regard to the elected species.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 23 requires that the cells contract spontaneously, while Claim 24 limits this to “spontaneously without stimulation”.  However, it is argued that the parsing of terms is incorrect. To wit, for something to happen, there must always be a causative agent.  If there wasn’t a cause, it would not happen.  Thus, the use of “spontaneous” means whether the cause is internal to the cells, or external to the cells.  Therefore, spontaneous, meaning happening due to causes from within the cells, has the same scope as “without stimulation”, in this context necessarily meaning external to the cells.  Therefore, the claims have substantially the same scope.

It should also be noted that several other patents were considered for ODP purposes, but were not considered ODP, because the claims were to the method of making, and considered a distinct invention, bolstered by restriction requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira-Schweitzer, et al. (2009) “A photopolymerizable hydrogel for 3-D culture of human embryonic stem cell-derived cardiomyocytes and rat neonatal cardiac cells”, Journal of Molecular and Cellular Cardiology, 46: 213-24 (hereinafter “Schweitzer”).
Claim 21: Schweitzer teaches hydrogels of PEG-Fibrinogen polymerized in the presence of rat neonatal cardiomyocytes, or hESC derived cardiomyocytes, thereby encapsulating the same (sections 2.1-2.3).  The same exhibited spontaneous, rhythmic, contraction (sections 3.2 and 3.3).
Claim 22: synchronized contraction may be seen after 6 days culture (section 3.2) and for the hESC derived cardiomyocytes, synchronous contraction may be seen at 14 days (section 3.3), and although they report slight less uniform contraction than rat cardiomyocytes, it is noted not to be statistically significant.
Claim 23-24: the cardiomyocytes spontaneously contract, and thus, there is no stimulation provided.
Claim 25: rat cardiomyocytes are seen to have at least one measurement (after carbamylcholine) and the human cardiomyocytes have several points, within the frequency range (Figure 6).
Claims 26-27: because the composition is claimed, the structure is the same, absent reason to believe otherwise.
Claim 28: the cells appear to be axially aligned (Figure 1F).
Claim 29: Figure 2 shows Z-lines.
Claim 30: the sarcomeres appear be between 1.8 and 2 micrometers (Figure 2).
Claim 31: the H-bands appear to be present (Figure 2).
Claim 32: the basement membrane with caveolae are difficult to identify, but because the cells are present, and have the normal function, absent reasons to believe otherwise, the same is present.
Claim 33: Figure 2 demonstrates intercalated discs and gap junctions.
Claim 34: the shape is that of a disc (Section 2.2).
Claim 35: an acrylate is present.
Claim 36: the cardiomyocytes, being cardiomyocytes, have the same structure, and thus, anticipate, as the composition is claimed, not the method of making.
Claim 37: acrylated PEG is utilized (section 2.1).
Claim 40: the elected fibrinogen is degradable by a matrix metalloproteinase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer, et al. (2009) “A photopolymerizable hydrogel for 3-D culture of human embryonic stem cell-derived cardiomyocytes and rat neonatal cardiac cells”, Journal of Molecular and Cellular Cardiology, 46: 213-24 (hereinafter “Schweitzer”), as applied to claims 21-37 and 40, above, and further in view of Annabi, et al. (2010) “Controlling the Porosity and Microarchitecture of Hydrogels for Tissue Engineering”, Tissue Engineering. Part B, Reviews, 16(4): 371-83.
	As shown above, the base claims are anticipated by, and thus, also obvious over, Shapira.  However, the aspect of utilizing porogens in the matrix is not taught.
	On the other hand, the Artisan, interested in tissue engineering of hydrogels, would be aware of Annabi, and its teachings that porosity and microarchitecture of such gels could be controlled by the use of porogens (e.g., TABLE 1).
	Thus, at the time of invention, it would have been obvious to modify the hydrogels of Shapira, with the use of porogens.  The Artisan would do so to control the porosity and microarchitecture of the hydrogel.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633